DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2020, 07/06/2021, and 01/26/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3,  are rejected under 35 U.S.C. 103 as being unpatentable over Szabo et al. (US 20130148513, henceforth “Szabo”) and in view of Rangaprasad et al. (US 20130286824, henceforth “Rangaprasad”).
Examiner’s note: in what follows, references are drawn to Szabo unless otherwise mentioned.
Regarding claim 1, Szabo teaches a method implemented by a network element (NE), the method comprising (FIGS. 1-8.):
 receiving, by a receiver of the NE, an initial packet associated with a flow, the initial packet containing a header  (FIG. 1 is diagram of a training operation to create multiple packet traffic flow models. FIG. 2 is diagram of packet traffic flow profiling using multiple packet traffic flow models created in FIG. 1. FIG. 5 is a non-limiting flowchart illustrating example procedures for creating multiple packet traffic flow models. The computer processes packet headers of a packet traffic flow at an individual packet model aggregation level to obtain first packet traffic flow information describing packet-oriented parameters of the packet traffic flow at step S1, see [0040]. FIG. 7, the node 10 receives user traffic flow 12. The missing/crossed out limitations will be discussed in view of Rangaprasad.); 
executing, by a processor at the NE,  (FIG. 5 at S1, the computer processes packet headers of a packet traffic flow at an individual packet model aggregation level to obtain first packet traffic flow information describing packet-oriented parameters of the packet traffic flow, see [0040]. Collecting the first packet traffic flow information on a packet level means that the information is limited to individual packet information such as packet inter-arrival time, packet size, direction of the packet, and/or one or more statistical descriptors, see [0041]. At S2, a first traffic profiling model is created based on the first packet traffic flow information, see [0042]. FIG. 6 illustrates a non-limiting, example of multiple model aggregation level processing. At a first packet model aggregation level, the headers of traffic flow packets are analyzed to determine example packet flow information including inter-arrival time (TAT), packet size, packet direction (uplink, downlink), TCP flags in case of TCP packets, and packet sequence number, see [0056]. FIG. 7 is a non-limiting, example function block diagram of an example node 10 that includes a trainer unit 14 and profiling or testing unit 40 for respectively performing packet traffic flow model creation and packet traffic flow profiling functions based on those created model. Known user packet traffic flows 12 are provided to/received at a trainer unit 14 and stored in one or more buffers 16. The buffer(s) 16 are coupled via suitable interconnect circuitry 32, to a memory 18 storing machine learning algorithm instructions, a memory 20 storing one or more predetermined model confidence levels for one or more model aggregation levels, a memory 22 for storing traffic profiling models, a packet processor 24 for performing the packet processing described above, a slice processor for performing the slice level processing described above, a flow processor for performing the flow level processing described above, and a model selection processor 30 for selecting one or more suitable models for use the testing unit 40, see [0060]. The missing/crossed out limitations will be discussed in view of Rangaprasad.); 
receiving, by the receiver, a subsequent packet associated with the flow (FIG. 5 at S3, a determination is made if the first traffic profiling model achieves a first confidence level. If so, that first traffic profiling model may be satisfactory for subsequent use as a traffic profiling model at step S4, see [0043]. FIG. 7, a testing or profiling unit or module 40 receives unknown traffic flows 42 at a monitoring device 44 which determines features for each traffic flow and generates a corresponding flow log for each flow, see [0061]. ; 
applying, by the processor, the aggregation function to the subsequent packet (FIG. 5 at S3, a determination is made if the first traffic profiling model achieves a first confidence level. If so, that first traffic profiling model may be satisfactory for subsequent use as a traffic profiling model at step S4, and thus, model creation processing may cease to avoid wasting unnecessary resources. If not, the computer defines multiple flow slices in the packet traffic flow, each flow slice including multiple packets  at step S5. The computer then processes the multiple flow slices at a "slice" aggregation level to obtain second packet traffic flow All of this information is processed by the evaluation unit. The evaluation processor 48 may, in a preferred example embodiment, employ an expert system to perform the model evaluation., see [0061].); and 
storing, in the memory, results of the aggregation function to update the state of the operational flow profile (FIG. 5 at S7, a machine learning algorithm implemented by the computer may be used to create a second traffic profiling model based on some of the second packet traffic flow information and the first traffic profiling model. If the second traffic profiling model achieves a second confidence level, then the second traffic profiling model may be satisfactory for subsequent use as a traffic profiling model  as shown at step S9, and model creation processing may cease to avoid wasting unnecessary resources. If not, then processing by the computer the packet traffic flow at a flow model aggregation level of a higher model aggregation than the second model aggregation level to obtain third packet traffic flow information at step S10. A third traffic profiling model may be created, e.g., using a machine learning algorithm, based on the third packet traffic flow information and the second traffic profiling model at step S11, see [0044]-[0045]. FIG. 8, the buffer(s) 16 are coupled via suitable a memory 22 for storing traffic profiling models, a packet processor 24 for performing the packet processing described above, a slice processor for performing the slice level processing described above, a flow processor for performing the flow level processing described above, and a model selection processor 30 for selecting one or more suitable models for use the testing unit 40, see [0060]. This technique is used for storing, in the memory, results of the aggregation function to update the state of the operational flow profile.).
As noted above, Szabo is silent about the aforementioned missing/crossed limitations of: (1) receiving, by a receiver of the NE, an initial packet associated with a flow, the initial packet containing a header including conditional commands related to an operational flow profile, (2) executing, by a processor at the NE, the conditional commands to initialize a state of an operational flow profile by allocating memory of the NE to store results of an aggregation function applied to the flow. However, Rangaprasad discloses the missing/crossed limitations comprising: (1) receiving, by a receiver of the NE, an initial packet associated with a flow, the initial packet containing a header including conditional commands related to an operational flow profile (FIG. 1 schematically illustrates data communication in OpenFlow networks. FIG. 2 illustrates a controller and a switch. FIG. 3 illustrates a flow entry. The flow entry 232 includes a flow matching condition field 302, a system state condition field 112 and an action rule field 304. The flow entry 232 may be a Flow-Mod message of an OpenFlow specification, see [0058]. The flow management module 222 of the switch 110 is configured to receive at least one flow entry 232, from the controller 108, each including one flow matching condition, one or more system state conditions corresponding to the flow matching condition and one or more action FIG. 7 shows generation of at least one flow matching condition, at least one system state condition corresponding, and an action rule at blocks 702, 704 and 706 respectively, see [0078]-[0083]. FIG. 8 illustrates a method for data communication in a communication network. FIG. 8 at block 802, one or more packets are received by the network device 110. At block 804, at least one flow matching condition corresponding to the one or more packets received at the network device 110, at least one system state condition corresponding to the flow matching condition and an action rule corresponding to the flow matching condition and the system state condition are received by the network device 110 from the controller 108, see [0084]-[0085].), (2) executing, by a processor at the NE, the conditional commands to initialize a state of an operational flow profile by allocating memory of the NE to store results of an aggregation function applied to the flow (FIG. 8 at block 806, it is identified whether the packet headers of the one or more packets received at the network device 110 match with the at least one flow matching condition in the network device 110. Upon identifying the matched flow matching condition, at block 808, it is identified whether the at least one system state condition corresponding to the matched flow matching condition is true or not. Upon identifying the true system state condition, at block 810, an action in accordance with the action rule corresponding to the true system state condition is performed on the one or more packets, see [0086]-[0088]. So, the processor(s) 202-2 of switch 110 of FIG. 2 executes the initial conditions to initialize a state of an operational flow profile by allocating memory of the NE to store results of an aggregation function applied to the flow.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Szabo’s method by adding the teachings of Rangaprasad 
Regarding claim 2, Szabo and Rangaprasad teach all the claim limitations of claim 1 above; and Szabo further teaches wherein  (FIG. 1 is diagram of a training operation to create multiple packet traffic flow models. FIG. 8, a memory 22 store traffic profiling models, see [0060]. The missing/crossed out limitations will be discussed in view of Rangaprasad.). 
As noted above, Szabo is silent about the aforementioned missing/crossed limitations of: (1) the conditional commands in the initial packet include commands that specify operations to update the state of the operational flow profile in order to implement the aggregation function. However, Rangaprasad discloses the missing/crossed limitations comprising: (1) the conditional commands in the initial packet include commands that specify operations to update the state of the operational flow profile in order to implement the aggregation function (FIG. 8 at block 802, one or more packets are received by the network device 110. At block 804, at least one flow matching condition corresponding to the one or more packets received at the network device 110, at least one system state condition corresponding to the flow matching condition and an action rule corresponding to the flow matching condition and the system state condition are received by the network device 110 from the controller 108. In an implementation, each flow matching condition, the corresponding system state condition and the corresponding action rule may be receive in the form of a flow entry 232 in the flow table 226. Further, in an 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Szabo’s method by adding the teachings of Rangaprasad in order to make a more effective method by reducing latency in the OpenFlow communication, see (Rangaprasad, [0023].).
Regarding claim 3, Szabo and Rangaprasad teach all the claim limitations of claim 1 above; and Szabo further teaches wherein (FIG. 2 is diagram of packet traffic flow profiling using multiple packet traffic flow models created in FIG. 1. FIG. 8 is a non-limiting, example function block diagram of an example node 10 that includes a trainer unit 12 and profiling or testing unit 40 for respectively performing packet traffic flow model creation and packet traffic flow profiling functions based on those created models. Known user packet traffic flows 12 are provided to/received at a trainer unit 14 and stored in one or more buffers 16, see [0060]. Buffer is a short term memory. Storing in buffer is equivalent to not storing in a memory 22 (FIG. 8). The missing/crossed out limitations will be discussed in view of Rangaprasad.).
As noted above, Szabo is silent about the aforementioned missing/crossed limitations of: (1) a plurality of packets of the flow include conditional commands that specify operations to update the state of the operational flow profile in order to implement the aggregation function. However, Rangaprasad discloses the missing/crossed limitations comprising: (1) a plurality of packets of the flow include conditional commands that specify operations to update the state of the operational flow profile in order to implement the aggregation function ((FIG. 8 at block 802, one or more packets are received by the network device 110. At block 804, at least one flow matching condition corresponding to the one or more packets received at the network device 110, at least one system state condition corresponding to the flow matching condition and an action rule corresponding to the flow matching condition and the system state condition are received by the network device 110 from the controller 108. In an implementation, each flow matching condition, the corresponding system state condition and the corresponding action rule may be receive in the form of a flow entry 232 in the flow table 226. Further, in an implementation, such flow entries 232 with one or more system state conditions may be received from the controller 108. Upon identifying the true system state condition, at block 810, an action in accordance with the action rule corresponding to the true system state condition is performed on the one or more packets, see [0084]-[0085].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Szabo’s method by adding the teachings of Rangaprasad in order to make a more effective method by reducing latency in the OpenFlow communication, see (Rangaprasad, [0023].).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Szabo et al. (US 20130148513, henceforth “Szabo”) in view of Rangaprasad et al. (US 20130286824, henceforth “Rangaprasad”) and further in view of Donovan et al. (US 20020041590, henceforth “Donovan”).
Regarding claim 4, Szabo and Rangaprasad teach all the claim limitations of claim 1 above; and Szabo further teaches wherein (The missing/crossed out limitations will be discussed in view of Donovan.). 
 As noted above, Szabo is silent about the aforementioned missing/crossed limitations of: (1) at least one packet of the flow includes a policy describing a mechanism to remove the state of the operational flow profile, the method further comprising storing the policy to remove the state of the operational flow profile in the memory. However, Donovan discloses the missing/crossed limitations comprising: (1) at least one packet of the flow includes a policy describing a mechanism to remove the state of the operational flow profile, the method further comprising storing the policy to remove the state of the operational flow profile in the memory (The QoS assured session "Pull" model, session teardown is initiated by an SIP message and the removal of the associated RSVP flows is accomplished by the policy server issuing decisions to remove the installed Path and Resv state associated with the flow. The RSVP state that is removed is determined by the policy state information created based on the SIP initiated COPS REQUEST assured message, see [0104].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Szabo’s method by adding the teachings of Donovan in order to make a more effective method by providing resources reserved end-to-end to ensure an acceptable level of QoS, see (Donovan, [abstract].).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Szabo et al. (US 20130148513, henceforth “Szabo”) in view of Rangaprasad et al. (US 20130286824, henceforth “Rangaprasad”) and further in view of Rothstein et al. (US 9660879, henceforth “Rothstein”).
Regarding claim 5, Szabo and Rangaprasad teach all the claim limitations of claim 1 above; and Szabo further teaches wherein at least one packet of the flow includes conditional commands that specify operations(FIG. 3 illustrates a flow entry. The flow entry 232 includes a flow matching condition field 302, a system state condition field 112 and an action rule field 304. The flow entry 232 may be a Flow-Mod message of an OpenFlow specification, see [0058]. FIG. 8 is a non-limiting, example function block diagram of an example node 10 that includes a trainer unit 12 and profiling or testing unit 40 for respectively performing packet traffic flow model creation and packet traffic flow profiling functions based on those created models. Known user packet traffic flows 12 are provided to/received at a trainer unit 14 and stored in one or more buffers 16, see [0060]. The missing/crossed out limitations will be discussed in view of Rothstein.). 
As noted above, Szabo is silent about the aforementioned missing/crossed limitations of: (1) at least one packet of the flow includes conditional commands that specify operations to remove the state of the operational flow profile, and wherein the operations to remove the state of the operational flow profile are not stored in the memory. However, Rothstein discloses the missing/crossed limitations comprising: (1) at least one packet of the flow includes conditional commands that specify operations to remove the state of the operational flow profile, and wherein the operations to remove the state of the operational flow profile are not stored in the memory (If a network flow associated with a network packet  is not in a NMC's network flow table, the NMC may be arranged to perform various actions depending on the configuration of the NMC, see column [20] lines [13-25]. FIG. 6 at block 610, in at least one of the various embodiments, since the NMC that observed the network flow in block 602 is not responsible for processing the network flow, the network traffic associated with the network flow may be discarded. Likewise, in some embodiments, buffered network traffic and/or metrics that may be associated with the network flow may be discarded, see columns [25] lines [63-67] – column [26] lines [1-2].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Szabo’s method by adding the teachings of Rothstein in order to make a more effective method by enabling fast hardware based switching, see (Rothstein, column [4] lines [21-22].).
Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Szabo et al. (US 20130148513, henceforth “Szabo”) in view of Rangaprasad et al. (US 20130286824, henceforth “Rangaprasad”) and further in view of Park et al. (US 20170302539, henceforth “Park”).
Regarding claim 6, Szabo and Rangaprasad teach all the claim limitations of claim 1 above; and Szabo further teaches wherein (FIG. 8, a memory 22 store traffic profiling models, see [0060]. This technique is used for storing the commands that specify operations to export the state of the operational flow profile in the memory. The missing/crossed out limitations will be discussed in view of Park.). 
at least one packet of the flow includes commands that specify operations to export the state of the operational flow profile. However, Park discloses the missing/crossed limitations comprising: (1) at least one packet of the flow includes commands that specify operations to export the state of the operational flow profile ( The construction management unit 611 of the OAM layer 302 records and updates flow, profile and statistics table related information received from the EMS 200, in each DB included in the QoE DB 650, and forwards the flow information and profile information by flow to the SLA layer 304, see [0067].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Szabo’s method by adding the teachings of Park in order to make a more effective method by saving an equipment investment and administration and maintenance cost, see (Park, [0123].).
Regarding claim 7, Szabo and Rangaprasad teach all the claim limitations of claim 1 above; and Szabo further teaches wherein (Known user packet traffic flows 12 are provided to/received at a trainer unit 14 and stored in one or more buffers 16, see [0060]. Buffer is a short term memory. Storing in buffer is equivalent to not storing in a memory 22 (FIG. 8). This technique is used for storing the commands that specify operations to export the state of the operational flow profile not in memory 22. The missing/crossed out limitations will be discussed in view of Park.). 
As noted above, Szabo is silent about the aforementioned missing/crossed limitations of: (1) at least one packet of the flow includes commands that specify operations to export the state of the operational flow profile. However, Park discloses the missing/crossed limitations comprising: (1) at least one packet of the flow includes commands that specify operations to export the state of the operational flow profile ( The construction management unit 611 of the OAM layer 302 records and updates flow, profile and statistics table related information received from the EMS 200, in each DB included in the QoE DB 650, and forwards the flow information and profile information by flow to the SLA layer 304, see [0067].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Szabo’s method by adding the teachings of Park in order to make a more effective method by saving an equipment investment and administration and maintenance cost, see (Park, [0123].).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Szabo et al. (US 20130148513, henceforth “Szabo”) in view of Rangaprasad et al. (US 20130286824, henceforth “Rangaprasad”) and further in view of Kondura (US 20160142269, henceforth “Kondura”).
Regarding claim 8, Szabo and Rangaprasad teach all the claim limitations of claim 1 above; and Szabo further teaches wherein (The missing/crossed out limitations will be discussed in view of Kondura.). 
As noted above, Szabo is silent about the aforementioned missing/crossed limitations of: (1) at least one packet of the flow includes conditional commands that indicate the operational flow profile is applicable to one or more nodes in a network along a path of the flow. However, Kondura discloses the missing/crossed limitations comprising: (1) at least one packet of the flow includes conditional commands that indicate the operational flow profile is applicable to one or more nodes in a network along a path of the flow (A method is provided comprising: at a network controller that is communication with a plurality of nodes in a network: generating filter configuration information to track a particular packet flow, the filter configuration information including one or more parameters of the particular packet flow; sending the filter configuration information to the plurality of nodes in order to configure a filter for the particular packet flow at each of the plurality of nodes; receiving from one or more of the plurality of nodes where a filter match occurs output indicating that a packet matching the filter configuration information for the filter for the particular packet flow passed through the associated node; and analyzing the output received from one or more of the plurality of nodes where a filter match occurs to determine a path through the network for the particular packet flow, see [0043].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Szabo’s method by adding the teachings of Kondura in order to make a more effective method by avoiding congested paths in the network, see (Kondura, [0014].).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Szabo et al. (US 20130148513, henceforth “Szabo”) in view of Rangaprasad et al. (US 20130286824, henceforth “Rangaprasad”) and further in view of Jones (US 20080279207, henceforth “Jones”).
Regarding claim 9, Szabo and Rangaprasad teach all the claim limitations of claim 1 above; and Szabo further teaches wherein  (The missing/crossed out limitations will be discussed in view of Jones.). 
As noted above, Szabo is silent about the aforementioned missing/crossed limitations of: (1) the aggregation function includes matching a target data item against a bucket criteria, updating a set of counters representing buckets in a histogram based on the bucket criteria, and generating the histogram based on the set of counters. However, Jones discloses the missing/crossed limitations comprising: (1) the aggregation function includes matching a target data item against a bucket criteria, updating a set of counters representing buckets in a histogram based on the bucket criteria, and generating the histogram based on the set of counters (FIG. 4 is a functional block diagram of monitoring module 80 receiving arriving packets 104 of unspecified random packet lengths 106 from switch fabric 50. Item 111 shows a packet counter. Monitoring module 80 may receive arriving packets 104 and may output a packet size distribution 117 (e.g. a histogram) and estimated SPP parameters 118 of a traffic model representing a packet arrival process associated with arriving packets 104. Packet size distribution estimator 108 may estimate packet size distribution 117 by tallying observed packet sizes of arriving packets 104 into bins denoting the number of occurrences of packets having a given size or size range (representing a packet size histogram). Packet size distribution estimator 108 may also normalize the bin tallies by the total number of packets observed to obtain relative frequencies of various different ranges (or bins) of observed packet sizes (representing a normalized packet size histogram), see [0024]-[0027]. This technique is used for matching a target data item against a bucket criteria, updating a set of counters representing buckets in a histogram based on the bucket criteria, and generating the histogram based on the set of counters.).
.
Claims 10  are rejected under 35 U.S.C. 103 as being unpatentable over Szabo et al. (US 20130148513, henceforth “Szabo”) in view of Rangaprasad et al. (US 20130286824, henceforth “Rangaprasad”) and further in view of Sivaraman et al. (US 20200259731, henceforth “Sivaraman”).
Regarding claim 10, Szabo and Rangaprasad teach all the claim limitations of claim 1 above; and Szabo further teaches wherein (The missing/crossed out limitations will be discussed in view of Sivaraman.). 
  As noted above, Szabo is silent about the aforementioned missing/crossed limitations of: (1) the aggregation function measures packet data, flow telemetry, NE hardware statistics, NE hardware telemetry, or combinations thereof. However, Sivaraman discloses the missing/crossed limitations comprising: (1) the aggregation function measures packet data, flow telemetry, NE hardware statistics, NE hardware telemetry, or combinations thereof (The SDN switch 23 is initially configured to mirror all of the data packets of every incoming flow to the large flow detector 24, see [0102]. The reactive flow entries achieve two objectives: (i) to stop mirroring elephant-flow packets to the software large flow detector 24, and (ii) to provide flow-level telemetry (flow characteristics) for the individual elephant-flows, see [0106]. The described embodiments of the present invention judiciously combine software packet-level inspection with hardware flow-level telemetry, together with machine learning, see [0149].)
.
Claims 11, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rangaprasad et al. (US 20130286824, henceforth “Rangaprasad”) in view of Szabo et al. (US 20130148513, henceforth “Szabo”) and further in view of  Stammers et al. (US 20180367321, henceforth “Stammers”).
Examiner’s note: in what follows, references are drawn to Szabo unless otherwise mentioned.
Regarding claim 11 Rangaprasad teaches a method implemented by a network element (NE), the method comprising (FIGS. 1-8.):
 obtaining, by a processor of the NE, conditional commands to initialize a state of an operational flow profile in memory at a node in a network along a path of a flow,  (FIG. 1 schematically illustrates a network system implemented for communication of data in a communication network. FIG. 2 illustrates a controller and a switch. The memory 206-1, 206-2 of the controller 108 and the switch 110, respectively, includes modules 208-1, 208-2 and data 210-1, 210-2, collectively referred to as modules 208 and data 210, respectively. The data 210 serves, amongst other things, as a repository for storing data that may be fetched, processed, received, or generated by one or more of the modules 208, see [0045]. FIG. 3 illustrates a flow entry, according to an embodiment of the present subject matter. The flow entry 232 includes a flow matching condition field 302, a system state condition field 112 and an action rule field 304. The flow entry 232 may be a Flow-Mod message of an OpenFlow ; 
appending, by the processor, the conditional commands to  (FIG. 3, the flow entry 232 includes a flow matching condition field 302, a system state condition field 112 and an action rule field 304, see [0058]. FIG. 4(a) shows the system state TLV message, see [0060]. FIG. 4(b) illustrates some examples of system state condition fields 112-1, 112-2, 112-3, 112-4, 112-5, 112-6 in the form of system state TLV messages that may be generated in the flow entry 232 and provided by the controller 108 to the switch 110, see [0061]. In an implementation, the controller 108 is configured to append an end condition field 500, as illustrated in FIG. 5(a), with each system ; and
 transmitting, by a transmitter of the NE, the initial packet into the network along the path of the flow (FIG. 7 at block 708, the flow matching condition, the corresponding system state condition and the corresponding action rule, generated by the controller 108, are provided to the network device 110. In an implementation, each flow matching condition, the corresponding system state condition and the corresponding action rule are generated in the form of a flow entry 232, which may be provided to the network device 110, see [0083]. This technique is used for transmitting, by a transmitter of the NE, the initial packet into the network along the path of the flow.).
As noted above, Rangaprasad is silent about the aforementioned missing/crossed limitations of: (1) obtaining, by a processor of the NE, conditional commands to initialize a state of an operational flow profile in memory at a node in a network along a path of a flow, the operational flow profile initialized to store results of an aggregation function applied to the flow, an unencrypted header of an initial packet associated with the flow. 
However, Szabo discloses the missing/crossed limitations comprising: (1) obtaining, by a processor of the NE, conditional commands to initialize a state of an operational flow profile in memory at a node in a network along a path of a flow, the operational flow profile initialized to store results of an aggregation function applied to the flow (FIG. 5 at S1, the computer processes packet headers of a packet traffic flow at an individual packet model aggregation level to obtain first packet traffic flow information describing packet-oriented parameters of the packet traffic flow, see [0040]. Collecting the first packet traffic flow information on a packet level means that the information is limited to individual packet information such as packet inter-arrival time, packet size, direction of the packet, and/or one or more statistical descriptors, see [0041]. At S2, a first traffic profiling model is created based on the first packet traffic flow information, see [0042]. At S3, a determination is made if the first traffic profiling model achieves a first confidence level. If so, that first traffic profiling model may be satisfactory for subsequent use as a traffic profiling model at step S4, see [0043]. FIG. 5, at steps S7 and S11, second and third traffic models are created, see [0045]. FIG. 8, a memory 22 store traffic profiling models, see [0060].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Rangaprasad’s method by adding the teachings of Szabo in order to make a more effective method by performing traffic profiling model creation more effectively and efficiently with increasing degrees of confidence associated with created models, see (Szabo, [0048].).
an unencrypted header of an initial packet associated with the flow (The application service 142 can embed the content_token in the one or more packet(s) by tagging, appending, or otherwise including the content_token in an unencrypted header for the packet(s) or in an unencrypted trailer for the packet(s), see [0048]. In at least one embodiment, detection node 302 can detect (344) the content_token in the packet(s) for the content flow, which can trigger additional operation(s) (e.g., validating the flow, assigning a charging rule to the flow, etc.) associated with the content_token to be performed by detection node 302, see [0049]. The content_token is doing the function of the conditional commands.)
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Rangaprasad’s method by adding the teachings of Stammers in order to make a more effective method by enabling cost-effective distributed forwarding strategies that can retain and improve IP flow analysis measures, see (Stammers, [0033].).
Regarding claim 12, Rangaprasad, Szabo and Stammers teach all the claim limitations of claim 11 above; and Rangaprasad further teaches wherein the conditional commands in the initial packet include commands that specify operations to update the state of the operational flow profile in order to implement the aggregation function, the conditional commands directing the node to  (FIG. 3 illustrates a flow entry, according to an embodiment of the present subject matter. The flow entry 232 includes a flow matching condition field 302, a system state condition field 112 and an action rule field 304. The 
As noted above, Rangaprasad is silent about the aforementioned missing/crossed limitations of: (1) the conditional commands in the initial packet include commands that specify operations to update the state of the operational flow profile in order to implement the aggregation function, the conditional commands directing the node to store the commands that specify operations to update the state of the operational flow profile in memory at the node. However, Szabo discloses the missing/crossed limitations comprising: (1) the conditional commands in the initial packet include commands that specify operations to update the state of the operational flow profile in order to implement the aggregation function, the conditional commands directing the node to store the commands that specify operations to update the state of the operational flow profile in memory at the node (FIG. 5 at S1, the computer processes packet headers of a packet traffic flow at an individual packet model aggregation level to obtain FIG. 8, a memory 22 store traffic profiling models, see [0060].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Rangaprasad’s method by adding the teachings of Szabo in order to make a more effective method by performing traffic profiling model creation more effectively and efficiently with increasing degrees of confidence associated with created models, see (Szabo, [0048].).
Regarding claim 13, Rangaprasad, Szabo and Stammers teach all the claim limitations of claim 11 above; and Rangaprasad further teaches wherein further comprising appending conditional commands that specify operations to update the state of the operational flow profile in a plurality of packets of the flow in order to implement the aggregation function, wherein the conditional commands do not (FIG. 3 illustrates a flow entry, according to an embodiment of the present subject matter. The flow entry 232 includes a flow matching condition field 302, a system state condition field 112 and an action rule field 304. The flow entry 232 may be a Flow-Mod message of an OpenFlow specification, see [0058]. Typically, in an OpenFlow network communication, as a packet received at an input port of a network device may be from another network device or an end user, the flow table is looked-up and the packet header of the packet is compared with the flow matching condition of the flow entries in the flow table, see [0020]. FIG. 7 illustrates a method for data communication in a communication network, in accordance with an embodiment of the present subject matter. 
As noted above, Rangaprasad is silent about the aforementioned missing/crossed limitations of: (1) further comprising appending conditional commands that specify operations to update the state of the operational flow profile in a plurality of packets of the flow in order to implement the aggregation function, wherein the conditional commands do not direct the node to store operations to update the state of the operational flow profile in memory at the node. However, Szabo discloses the missing/crossed limitations comprising: (1) further comprising appending conditional commands that specify operations to update the state of the operational flow profile in a plurality of packets of the flow in order to implement the aggregation function, wherein the conditional commands do not direct the node to store operations to update the state of the operational flow profile in memory at the node (FIG. 2 is diagram of packet traffic flow profiling using multiple packet traffic flow models created in FIG. 1. FIG. 8 is a non-limiting, example function block diagram of an example node 10 that includes a trainer unit 12 and profiling or testing unit 40 for respectively performing packet traffic flow model creation and packet traffic flow profiling functions based on those created models. Known user packet traffic flows 12 are provided to/received at a trainer unit 14 and stored in one or more buffers 16, see [0060]. Buffer is a short term memory. So, storing in buffer is equivalent to not storing in a memory 22 (FIG. 8).).
.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rangaprasad et al. (US 20130286824, henceforth “Rangaprasad”) in view of Szabo et al. (US 20130148513, henceforth “Szabo”), Stammers et al. (US 20180367321, henceforth “Stammers”) and further in view of Donovan et al. (US 20020041590, henceforth “Donovan”).
Regarding claim 14, Rangaprasad, Szabo and Stammers teach all the claim limitations of claim 11 above; and Rangaprasad further teaches wherein (The missing/crossed out limitations will be discussed in view of Donovan.). 
 As noted above, Rangaprasad is silent about the aforementioned missing/crossed limitations of: (1) at least one packet of the flow includes a policy describing a mechanism to remove the state of the operational flow profile, the method further comprising storing the policy to remove the state of the operational flow profile in the memory. However, Donovan discloses the missing/crossed limitations comprising: (1) at least one packet of the flow includes a policy describing a mechanism to remove the state of the operational flow profile, the method further comprising storing the policy to remove the state of the operational flow profile in the memory (The QoS assured session "Pull" model, session teardown is initiated by an SIP message and Resv state associated with the flow. The RSVP state that is removed is determined by the policy state information created based on the SIP initiated COPS REQUEST assured message, see [0104]. This technique is used for at least one packet of the flow includes a policy describing a mechanism to remove the state of the operational flow profile, the method further comprising storing the policy to remove the state of the operational flow profile in the memory.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Rangaprasad’s method by adding the teachings of Donovan in order to make a more effective method by providing resources reserved end-to-end to ensure an acceptable level of QoS, see (Donovan, [abstract].).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rangaprasad et al. (US 20130286824, henceforth “Rangaprasad”) in view of Szabo et al. (US 20130148513, henceforth “Szabo”), Stammers et al. (US 20180367321, henceforth “Stammers”) and further in view of Rothstein et al. (US 9660879, henceforth “Rothstein”).
Regarding claim 15, Rangaprasad, Szabo and Stammers teach all the claim limitations of claim 11 above; and Rangaprasad further teaches further  (FIG. 3 illustrates a flow entry. The flow entry 232 includes a flow matching condition field 302, a system state condition field 112 and an action rule field 304. The flow entry 232 may be a Flow-Mod message of an OpenFlow specification, see [0058]. The missing/crossed out limitations will be discussed in view of Rothstein), 
wherein (The missing/crossed out limitations will be discussed in view of Szabo.). 
As noted above, Rangaprasad is silent about the aforementioned missing/crossed limitations of: (1) comprising appending conditional commands to at least one packet of the flow that specify operations to remove the state of the operational flow profile, (2) the conditional commands do not direct the node to store the operations to remove the state of the operational flow profile in memory at the node. However, Rothstein discloses the missing/crossed limitations comprising: (1) comprising appending conditional commands to at least one packet of the flow that specify operations to remove the state of the operational flow profile (If a network flow associated with a network packet  is not in a NMC's network flow table, the NMC may be arranged to perform various actions depending on the configuration of the NMC, see column [20] lines [13-25]. FIG. 6 at block 610, in at least one of the various embodiments, since the NMC that observed the network flow in block 602 is not responsible for processing the network flow, the network traffic associated with the network flow may be discarded. Likewise, in some embodiments, buffered network traffic and/or metrics that may be associated with the network flow may be discarded, see columns [25] lines [63-67] – column [26] lines [1-2].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Rangaprasad’s method by adding the teachings of Rothstein in order to make a more effective method by enabling fast hardware based switching, see (Rothstein, column [4] lines [21-22].).
Szabo discloses the missing/crossed limitations comprising: (2) the conditional commands do not direct the node to store the operations to remove the state of the operational flow profile in memory at the node (FIG. 8 is a non-limiting, example function block diagram of an example node 10 that includes a trainer unit 12 and profiling or testing unit 40 for respectively performing packet traffic flow model creation and packet traffic flow profiling functions based on those created models. Known user packet traffic flows 12 are provided to/received at a trainer unit 14 and stored in one or more buffers 16, see [0060]. Buffer is a short term memory. Storing in buffer is equivalent to not storing in a memory 22. So, the conditional commands do not direct the node to store the operations to remove the state of the operational flow profile in memory at the node.).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Rangaprasad’s method by adding the teachings of Szabo in order to make a more effective method by performing traffic profiling model creation more effectively and efficiently with increasing degrees of confidence associated with created models, see (Szabo, [0048].).
Claims 16, 17 arerejected under 35 U.S.C. 103 as being unpatentable over Rangaprasad et al. (US 20130286824, henceforth “Rangaprasad”) in view of Szabo et al. (US 20130148513, henceforth “Szabo”), Stammers et al. (US 20180367321, henceforth “Stammers”) and further in view of Park et al. (US 20170302539, henceforth “Park”).
Regarding claim 16, Rangaprasad, Szabo and Stammers teach all the claim limitations of claim 11 above; and Rangaprasad further teaches wherein (FIG. 3 illustrates a flow entry. The flow entry 232 includes a flow matching condition field 302, a system state condition field 112 and an action rule field 304. The 
the method further comprising (The missing/crossed out limitations will be discussed in view of Szabo.). 
As noted above, Rangaprasad is silent about the aforementioned missing/crossed limitations of: (1) at least one packet of the flow includes conditional commands that specify operations to export the state of the operational flow profile, (2) the method further comprising storing the commands that specify operations to export the state of the operational flow profile in the memory. However, Park discloses the missing/crossed limitations comprising: (1) at least one packet of the flow includes commands that specify operations to export the state of the operational flow profile (The construction management unit 611 of the OAM layer 302 records and updates flow, profile and statistics table related information received from the EMS 200, in each DB included in the QoE DB 650, and forwards the flow information and profile information by flow to the SLA layer 304, see [0067].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Rangaprasad’s method by adding the teachings of Park in order to make a more effective method by saving an equipment investment and administration and maintenance cost, see (Park, [0123].).
Szabo discloses the missing/crossed limitations comprising: (2) the method further comprising storing the commands that specify operations to export the state of the operational flow profile in the memory (FIG. 8, a memory 22 store traffic profiling models, see [0060]. This 
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Rangaprasad’s method by adding the teachings of Szabo in order to make a more effective method by performing traffic profiling model creation more effectively and efficiently with increasing degrees of confidence associated with created models, see (Szabo, [0048].).
Regarding claim 17, Rangaprasad, Szabo and Stammers teach all the claim limitations of claim 11 above; and Rangaprasad further teaches further comprising (FIG. 3 illustrates a flow entry. The flow entry 232 includes a flow matching condition field 302, a system state condition field 112 and an action rule field 304. The flow entry 232 may be a Flow-Mod message of an OpenFlow specification, see [0058]. The missing/crossed out limitations will be discussed in view of Park.),
wherein (The missing/crossed out limitations will be discussed in view of Szabo.). 
As noted above, Rangaprasad is silent about the aforementioned missing/crossed limitations of: (1)comprising appending conditional commands to at least one packet of the flow that specify operations to export the state of the operational flow profile, (2) the conditional commands do not direct the node to store the operations to export the state of the operational flow profile in memory at the node.
comprising appending conditional commands to at least one packet of the flow that specify operations to export the state of the operational flow profile (The construction management unit 611 of the OAM layer 302 records and updates flow, profile and statistics table related information received from the EMS 200, in each DB included in the QoE DB 650, and forwards the flow information and profile information by flow to the SLA layer 304, see [0067].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Rangaprasad’s method by adding the teachings of Park in order to make a more effective method by saving an equipment investment and administration and maintenance cost, see (Park, [0123].).
Szabo discloses the missing/crossed limitations comprising: (2) the conditional commands do not direct the node to store the operations to export the state of the operational flow profile in memory at the node (FIG. 8 is a non-limiting, example function block diagram of an example node 10 that includes a trainer unit 12 and profiling or testing unit 40 for respectively performing packet traffic flow model creation and packet traffic flow profiling functions based on those created models. Known user packet traffic flows 12 are provided to/received at a trainer unit 14 and stored in one or more buffers 16, see [0060]. Buffer is a short term memory. Storing in buffer is equivalent to not storing in a memory 22. So, this technique is used do not direct the node to store the operations to export the state of the operational flow profile in memory at the node. 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Rangaprasad’s method by adding the teachings of Szabo in order to make a more effective method by performing traffic profiling model creation more .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rangaprasad et al. (US 20130286824, henceforth “Rangaprasad”) in view of Szabo et al. (US 20130148513, henceforth “Szabo”), Stammers et al. (US 20180367321, henceforth “Stammers”) and further in view of Kondura (US 20160142269, henceforth “Kondura”).
Regarding claim 18, Rangaprasad, Szabo and Stammers teach all the claim limitations of claim 11 above; and Rangaprasad further teaches wherein further comprising  (FIG. 3 illustrates a flow entry. The flow entry 232 includes a flow matching condition field 302, a system state condition field 112 and an action rule field 304. The flow entry 232 may be a Flow-Mod message of an OpenFlow specification, see [0058]. The missing/crossed out limitations will be discussed in view of Kondura.). 
As noted above, Rangaprasad is silent about the aforementioned missing/crossed limitations of: (1) appending conditional commands to at least one packet of the flow that indicates the operational flow profile is applicable to one or more nodes in the network along the path of the flow. However, Kondura discloses the missing/crossed limitations comprising: (1) appending conditional commands to at least one packet of the flow that indicates the operational flow profile is applicable to one or more nodes in the network along the path of the flow (A method is provided comprising: at a network controller that is communication with a plurality of nodes in a network: generating filter configuration information to track a particular packet flow, the filter configuration information including one or more parameters of the particular packet flow; sending the filter configuration information to the plurality of nodes in order to configure a filter for the particular packet flow at each of the plurality of nodes; receiving from one or more of the plurality of nodes where a filter match occurs output indicating that a packet matching the filter configuration information for the filter for the particular packet flow passed through the associated node; and analyzing the output received from one or more of the plurality of nodes where a filter match occurs to determine a path through the network for the particular packet flow, see [0043].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Rangaprasad’s method by adding the teachings of Kondura in order to make a more effective method by avoiding congested paths in the network, see (Kondura, [0014].).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rangaprasad et al. (US 20130286824, henceforth “Rangaprasad”) in view of Szabo et al. (US 20130148513, henceforth “Szabo”), Stammers et al. (US 20180367321, henceforth “Stammers”) and further in view of Jones (US 20080279207, henceforth “Jones”).
Regarding claim 19, Rangaprasad, Szabo and Stammers teach all the claim limitations of claim 11 above; and Rangaprasad further teaches wherein (The missing/crossed out limitations will be discussed in view of Jones.).
As noted above, Rangaprasad is silent about the aforementioned missing/crossed limitations of: (1) the aggregation function includes matching a target data item against a bucket criteria, updating a set of counters representing buckets in a histogram based on the bucket criteria, and generating the histogram based on the set of counters. However, Jones discloses the missing/crossed limitations comprising: (1) the aggregation function includes matching a target data item against a bucket criteria, updating a set of counters representing buckets in a histogram based on the bucket criteria, and generating the histogram based on the set of counters (FIG. 4 is a functional block diagram of monitoring module 80 receiving arriving packets 104 of unspecified random packet lengths 106 from switch fabric 50. Item 111 shows a packet counter. Monitoring module 80 may receive arriving packets 104 and may output a packet size distribution 117 (e.g. a histogram) and estimated SPP parameters 118 of a traffic model representing a packet arrival process associated with arriving packets 104. Packet size distribution estimator 108 may estimate packet size distribution 117 by tallying observed packet sizes of arriving packets 104 into bins denoting the number of occurrences of packets having a given size or size range (representing a packet size histogram). Packet size distribution estimator 108 may also normalize the bin tallies by the total number of packets observed to obtain relative frequencies of various different ranges (or bins) of observed packet sizes (representing a normalized packet size histogram), see [0024]-[0027]. This technique is used for matching a target data item against a bucket criteria, updating a set of counters representing buckets in a histogram based on the bucket criteria, and generating the histogram based on the set of counters.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Rangaprasad’s method by adding the teachings of Jones in order to make a more effective method by improving network performance, see (Jones, [0050].).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rangaprasad et al. (US 20130286824, henceforth “Rangaprasad”) in view of Szabo et al. (US 20130148513, henceforth “Szabo”), Stammers et al. (US 20180367321, henceforth “Stammers”) and further in view of Sivaraman et al. (US 20200259731, henceforth “Sivaraman”).
Regarding claim 20, Rangaprasad, Szabo and Stammers teach all the claim limitations of claim 11 above; and Rangaprasad further teaches wherein (The missing/crossed out limitations will be discussed in view of Sivaraman.). 
  As noted above, Rangaprasad is silent about the aforementioned missing/crossed limitations of: (1) the aggregation function measures packet data, flow telemetry, NE hardware statistics, NE hardware telemetry, or combinations thereof. However, Sivaraman discloses the missing/crossed limitations comprising: (1) the aggregation function measures packet data, flow telemetry, NE hardware statistics, NE hardware telemetry, or combinations thereof (The SDN switch 23 is initially configured to mirror all of the data packets of every incoming flow to the large flow detector 24, see [0102]. The reactive flow entries achieve two objectives: (i) to stop mirroring elephant-flow packets to the software large flow detector 24, and (ii) to provide flow-level telemetry (flow characteristics) for the individual elephant-flows, see [0106]. The described embodiments of the present invention judiciously combine software packet-level inspection with hardware flow-level telemetry, together with machine learning, see [0149].)
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Rangaprasad’s method by adding the teachings of 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY MUI/Primary Examiner, Art Unit 2464